Title: To George Washington from Patrick Henry, 20 February 1778
From: Henry, Patrick
To: Washington, George



Dear Sir
Wmsburgh [Va.] Feb. 20th 1778

you will no Doubt be surprized at seeing the inclosed Letter, in which the Encomiums bestowed on me are as undeserved, as the Censures aimed at you are unjust. I am sorry there should be one man who counts himself my Friend, who is not yours.
Perhaps I give you needless Trouble in handing you this paper. The Writer of it may be too insignificant to deserve any Notice. If I knew this to be the Case, I should not have intruded on your Time which is so precious. But there may possibly be some scheme or party forming to your prejudice. The inclosed leads to such a Suspicion. Believe me Sir I have too high a Sense of the obligations America has to you to abet or countenance so unworthy a proceeding. The most exalted merit hath ever been found to attract Envy. But I please my self with the Hope, that the same Fortitude & greatness of Mind which have hitherto braved all the Difficultys & Dangers inseparable from your Station, will rise superiour to every Attempt of the envious partisan.
I really cannot tell who is the writer of this Letter, which not a little perplexes me. The Handwriting is altogether strange to me.
To give you the Trouble of this, gives me pain. It would suit my Inclination better to give you some Assistance in the great Business of the War. But I will not conceal any thing from you, by which you may be affected. For I really think your personal Welfare & the Happiness of america are intimately connected. I beg you will be assured of that high Regard & Esteem with which I ever am Dear Sir your affectionate Friend & very humble Servant

P. Henry

